Citation Nr: 9936144	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-31 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to July 24, 1996, 
for a 20 percent rating for service-connected compression 
fracture of L4 with limitation of motion, lumbar spine.

2.  Entitlement to an increased rating for compression 
fracture of L4 with limitation of motion, lumbar spine, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for left foot pain 
secondary to nonunion of the left tibial sesamoid bone with 
resection of the left tibial sesamoid, currently rated as 10 
percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1979 to June 
1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In a July 1985 rating decision, service connection for 
compression fracture of L4 with limitation of motion, lumbar 
spine, was granted effective from June 5, 1985, and was rated 
as 10 percent disabling.  

2.  In February 1994, the veteran filed a claim for an 
increased rating for his low back disability.

3.  VA outpatient medical evidence dated after the veteran's 
claim included a July 26, 1994 which, although apparently not 
in the claims file, was constructively of record; this record 
and the other VA medical evidence of record did not reflect 
any increase in the veteran's low back disability.  

4.  In a July 28, 1994 rating decision, entitlement to an 
increased rating was denied; the veteran was notified of this 
decision and of his procedural and appellate rights, but did 
not appeal.  

5.  In December 1996, the veteran filed a claim for an 
increased rating for his low back disability.  

6.  In a July 1997 rating decision, the RO granted an 
increased rating of 20 percent effective from November 1, 
1996, for the veteran's low back disorder.  

7.  In the July 1997 statement of the case, the RO indicated 
that the 20 percent rating was warranted effective from July 
24, 1996, the date of a VA outpatient treatment report.  


CONCLUSIONS OF LAW

1.  The July 28, 1994 rating decision denying entitlement to 
an increased rating for low back disability was final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 3.104 (1999).

2.  An effective date prior to July 24, 1996, for a 20 
percent schedular rating for the veteran's service-connected 
low back disability is not warranted. 38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds that he has presented a plausible claim.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In a July 1985 rating decision, service connection for 
compression fracture of L4 with limitation of motion, lumbar 
spine, was granted effective from June 5, 1985, and was rated 
as 10 percent disabling.  In February 1994, the veteran filed 
a claim for an increased rating for his low back disability.  
In a July 28, 1994 rating decision, entitlement to an 
increased rating was denied.  In August 1994, the veteran was 
notified of this decision and of his procedural and appellate 
rights.  A notice of disagreement was not thereafter received 
and the July 1994 denial became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 3.104 (1999).  The Board notes that 
all VA treatment records dated prior to the July 28, 1994 
rating decision were constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam order).

In December 1996, the veteran filed a claim for an increased 
rating for his low back disability.  In conjunction with his 
claim, medical records were obtained which were dated from 
1992 to 1994.  Included was a VA outpatient treatment report 
dated July 26, 1994, which showed that the veteran complained 
of low back problems, but no clinical findings and/or 
diagnoses were provided.  In addition, VA outpatient records 
were received dated in 1996 which included July 24, 1996 
records which reflected back treatment.  

In April 1997, the veteran was afforded a VA orthopedic 
examination.  At that time, physical examination revealed 
limitation of motion and x-rays showed evidence of 
degenerative joint disease/degenerative disc disease.  The 
examiner indicated that the veteran complained of pain, but 
further noted that his large size aggravated his orthopedic 
disabilities.  

In a July 1997 rating decision, the RO granted an increased 
rating of 20 percent effective from November 1, 1996, for the 
veteran's low back disorder.  The Board notes that the RO 
apparently found that the veteran's claim for an increased 
rating was filed on November 1, 1996, although the Board 
believes that the claim was actually received the following 
month.  The veteran appealed the assigned effective date of 
the increased rating grant of 20 percent.  

In the September 1997 statement of the case, the RO 
determined that the 20 percent rating was warranted effective 
from July 24, 1996, the date of a VA outpatient treatment 
report which showed increased disability level.  The Board 
notes that there is a typographical error under the 
"DECISION" heading of the statement of the case which 
indicated that the veteran had been granted an increased 
rating of 40 percent.  (The veteran's combined rating was 
increased to 40 percent)  This error was later corrected in 
the "REASONS AND BASES" portion of the decision which 
correctly noted that the increase was actually to 20 percent 
as was determined in the prior rating decision.  It does not 
appear, however, that the veteran was separately advised of 
the assignment of the earlier effective date of July 24, 
1996, for the 20 percent rating.  

In November 1997, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  At that time the veteran 
contended that he was entitlement to an earlier effective 
date for the assignment of the 20 percent rating for his low 
back disability.  He indicated that his 1994 records showed 
increased disability level.  Thereafter, the supplemental 
statement of the case/hearing officer's decision indicated 
that the prior assignment of November 1, 1996 as the 
effective date was confirmed and continued.  The Board notes 
that a review of the prior statement of the case was 
obviously not undertaken as the veteran's effective date had 
been made retroactive to July 24, 1996.  Currently, the 
veteran maintains that his effective date should be July 26, 
1994, the date of a VA outpatient treatment report.  

Except as provided below, the law provides that increased 
awards will be effective the date of receipt of claim or the 
date entitlement arose, whichever is later.  The effective 
date of an award of increased compensation shall be the 
earliest date it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise the date the claim was 
received.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(o) (1999).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (1999).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155 (1999).  The date of outpatient or 
hospital examination at a VA hospital will be accepted as the 
date of informal claim.  38 C.F.R. § 3.157 (1999).  When a 
claim has been filed which meets the requirements 38 C.F.R. 
§ 3.151 (1999), an informal request for increase will be 
accepted as a claim.  38 C.F.R. § 3.155 (1999).

At this point, as noted, the July 28, 1994, rating decision 
denying entitlement to an increased rating for low back 
disability was final.  Thus, the Board's consideration of the 
proper effective date for a 20 percent schedular rating is 
therefore limited to the period between the final RO decision 
of July 28, 1994, which found that a 10 percent rating was 
warranted at that time, and July 24, 1996, the effective date 
now in effect for the 20 percent rating.  The claims file 
includes medical records dated between those two dates, but 
none of those records reflects treatment for a low back 
disability.  Thus, there is no basis for the grant of an 
effective date prior to July 24, 1996, for the 20 percent 
schedular rating for service-connected low back disability.  

The Board has considered the contention that July 26, 1994 
should be the effective date for the 20 percent rating based 
on VA outpatient medical evidence; however, as noted, VA 
records dated prior to July 28, 1994 were constructively of 
record at the time of the July 28, 1994 final rating decision 
per the directives of Bell even though it appears that the 
July 26, 1994 record was not in the claims file.  However, 
any error in failing to consider the July 26, 1994 record is 
harmless error as there was only a passing reference to back 
problems.  The July 26, 1994 report in question only showed 
that the veteran complained of a "chronic low back 
problem," and there were no clinical findings/diagnoses 
identified that showed an increase in disability which would 
establish a basis for a higher rating at that time.  


ORDER

The appeal is denied.


REMAND

The veteran and his representative maintain that the current 
medical evidence of record is inadequate to assess the 
current level of severity of the veteran's service-connected 
low back, right knee, and left foot disabilities and is also 
inadequate to determine if a total disability rating based on 
individual unemployability is warranted.  The veteran and his 
representative assert that the aforementioned service-
connected disabilities have worsened; that the veteran's 
disabilities have not been examined nor rated with 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995); and 
that the veteran's right knee disability has also not been 
considered pursuant to the directives of the July 1, 1997, 
opinion of the General Counsel (VAOPGCPREC 23-97) which held 
that a claimant who has arthritis and subluxation/instability 
of a service-connected knee disability may be rated 
separately under Diagnostic Codes 5003 and 5257 (38 C.F.R. 
Part 4 (1996)).  In addition, they contend that the veteran 
should be afforded a magnetic resonance imaging (MRI).

In addition, in recent correspondence sent directly to the 
Board, the veteran requested that his claims for increased 
ratings be considered in conjunction with current medical 
reports from the VA Medical Center in Fayetteville, North 
Carolina.  In addition, he referred to current treatment by 
his primary care physician at the "Bravo Clinic."

The VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991).  Fulfillment of the VA 
statutory duty to assist the appellant includes the 
procurement and consideration of any relevant VA or other 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), has stated that the duty 
to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle, 2 Vet. App. at 632. 

In light of the foregoing, the Board finds that the veteran 
should be afforded further VA evaluation of his service-
connected disabilities and all current VA and private 
treatment records should be obtained, if possible.  In 
addition, the VA examiner(s) should be requested to evaluate 
the veteran in light of DeLuca and the aforementioned opinion 
of the General Counsel.  The veteran should only be afforded 
an MRI if the VA examiner(s) deems such testing necessary.  

With regard to the claim for a total disability rating based 
on individual unemployability, the Board notes that in 
correspondence of record dated in August 1997 and in his 
personal hearing conducted in November 1997, the veteran 
asserted that service connection is warranted for sleep apnea 
as a residual of tonsil and adenoid abnormality in service, 
right shoulder disability, and internal gastrointestinal 
bleeding disability.  The Board notes that these service 
connection issues must be addressed and then the veteran's 
claim for a total disability rating based on individual 
unemployability must be reconsidered, particularly since the 
denial of that claim was based in part on the veteran's sleep 
apnea disorder.  

Finally, the Board notes that since this case is being 
remanded for the stated development, the RO should contact 
the Social Security Administration and request all pertinent 
documentation pertaining to the veteran's award of Social 
Security benefits including any medical records that Social 
Security has regarding the veteran.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
current clinical records, which are not 
already in the claims file, of the 
veteran's treatment at the VA Medical 
Center in Fayetteville, North Carolina.

2.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from his 
primary care physician at the "Bravo 
Clinic."  These records should be 
associated with the claims file.  

3.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to the 
veteran's award of Social Security 
benefits including any medical records 
that Social Security has regarding the 
veteran.  These records should be 
associated with the claims file.  

4.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current nature, extent, 
and manifestations of the veteran's 
service-connected low back, right knee, 
and left foot disabilities.  All 
indicated x-rays and laboratory tests 
should be completed.  The examiner(s) 
should consider if any further testing to 
include an MRI is necessary.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the 
examiner(s) prior to the examinations.  
The examiner(s) should opine as to what 
limitations, if any, the veteran's 
service-connected disabilities place on 
his ability to be employed.  

A.  The neurological examiner should 
determine if the veteran's low back 
disability is productive of sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm; absent ankle 
jerk; or other neurological findings.  

B. (i) With regard to the back, the 
orthopedic examiner should determine if 
the veteran exhibits muscle spasms; loss 
of lateral spine motion, unilateral, 
while in the standing position; listing 
of the whole spine to the opposite side; 
or positive Goldthwait's sign.  The 
orthopedic examiner should also perform 
range of motion testing.  In the 
description of the results of this 
testing, the orthopedic examiner should 
indicate in degrees what normal range of 
motion is as compared to the veteran's 
range of motion.  The orthopedic examiner 
should also be asked to determine whether 
the low back exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

(ii) With regard to the right knee, the 
orthopedic examiner should indicate if 
the veteran's service-connected right 
knee disability is manifested by 
arthritis, recurrent subluxation, lateral 
instability, and/or limitation of motion.  
The level of functional impairment caused 
by lateral instability and recurrent 
subluxation, if present, should be 
indicated, i.e., whether that level of 
disability is slight, moderate, or 
severe.  If either lateral instability 
and/or recurrent subluxation is not 
present, the examiner should so state.  
The examiner should also consider the 
directives of DeLuca, as outlined above, 
if there is limitation of motion of the 
right knee.  

(iii) With regard to the left foot, the 
orthopedic examiner should state all 
current symptomatology and should 
indicate the level of disability, i.e., 
whether that level of moderate, 
moderately severe, or severe.  The 
examiner should also consider the 
directives of DeLuca, as outlined above, 
if there is limitation of motion of the 
left foot.  

5.  The RO should readjudicate the 
veteran's claim for entitlement to 
increased ratings for service-connected 
low back, right knee, and left foot 
disabilities taking into consideration 
all applicable diagnostic codes.  The RO 
should specifically consider the 
directives of DeLuca if the RO rates the 
veteran based on his limitation of motion 
of any affected joint(s).  In addition, 
the directives of the July 1, 1997, 
opinion of the General Counsel 
(VAOPGCPREC 23-97), should be considered 
with regard to the right knee claim.  If 
any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

6.  The RO should review the veteran's 
claims for entitlement to service 
connection for sleep apnea as a residual 
of tonsil and adenoid abnormality in 
service, right shoulder disability, and 
internal gastrointestinal bleeding 
disability.  If any of those claims are 
not resolved to his satisfaction, the 
veteran and his representative should so 
be advised.  If the veteran files a 
timely notice of disagreement as to any 
issue, he and his representative should 
be provided with a statement of the case 
as required by 38 U.S.C.A. § 7105(d) 
(West 1991) as to this issue.  
Thereafter, The RO should readjudicate 
the veteran's claim for entitlement to a 
total disability rating based on 
individual unemployability.  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals





